Citation Nr: 1527434	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether a prior denial of a claim for service connection for residuals of head injury should be reconsidered and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

A November 2007 rating decision denied service connection for residuals of head injury; the subsequently received evidence includes relevant service department records.


CONCLUSION OF LAW

The criteria for reconsidering the prior denial of the claim of entitlement to service connection for residuals of head injury have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Factual Background and Analysis

Entitlement to service connection for residuals of head injury was denied in a November 2007 rating decision in part because the evidence did not show an in-service head injury.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

Evidence added to the record after the expiration of the appeal period includes September 1980 service records revealing treatment for head injury.  These records existed at the time of the prior denial and could have been obtained had they been requested by VA.  Therefore, the criteria for reconsidering the prior denial have been met.


ORDER

The Board having determined that the criteria for reconsidering a prior denial of service connection for residuals of head injury have been met, the benefit sought on appeal is granted to this extent.


REMAND

The record indicates that there are outstanding VA treatment records, notably those dated prior to February 7, 2011.  These must be obtained.  Furthermore, to ensure there are no outstanding clinical records, the National Personnel Records Center should be contacted to request all clinical records from Wurzburg Army Hospital.  

Furthermore, another examination with opinion is needed to determine whether the Veteran has any residuals of the in-service head trauma.  

In light of these circumstances, this case is remanded to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding and relevant records, including any outstanding VA treatment records dated prior to February 7, 2011, service personnel records, and clinical records from Wurzburg Army Hospital, particularly those dated on or after September 28, 1980.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine whether the Veteran has any residuals of the in-service head injury.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran has any current residual(s) of the in-service head injury, and if so the examiner should identify the residual(s).

The rationale for the opinion(s) must also be provided, with discussion of the in-service treatment and the Veteran's current histories of headaches and memory impairment since the motor vehicle accident.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim for service connection.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


